Citation Nr: 0936429	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  04-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for a headache 
disability, claimed as secondary to PTSD.

4.  Entitlement to coronary artery disease (CAD), claimed as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of his testimony has been associated with 
the claims file.

The Board remanded this case in December 2005 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The issues of service connection for hypertension, headaches 
and CAD, all clamed as secondary to PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The Veteran has PTSD due to stressful events during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
Veteran's unit corroborated the Veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation. The U.S. Court of Appeals for Veterans Claims 
(Court) in that case determined that the Veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
Veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128- 
29.

History and Analysis

The Veteran asserts that he has PTSD due to stressful events 
that occurred in service.  He contends that he dealt with a 
number of stressors in service, including flying into combat 
areas to retrieve Chinook helicopters that had been hit.  In 
addition, the Veteran testified his base would sustain rocket 
attacks about once a month, particularly as he was there 
during the Tet counteroffensive.   

Service personnel records indicate that the Veteran served on 
active duty from April 1968 to April 1971 and that he was 
assigned as a security platoon guard to the 11th Aviation 
Battalion and a helicopter mechanic with the 205th Aviation 
Company (Assault Support Helicopter) in the Republic of 
Vietnam from March 1969 to March 1970.  The Veteran's service 
records do not show that he engaged in combat with the enemy 
and the Veteran has no award or decoration that would suggest 
that he engaged in combat with the enemy.  Accordingly, the 
Board finds that credible supporting evidence is required to 
establish the occurrence of a stressor supporting a diagnosis 
of PTSD.

Service treatment records are negative for any diagnosis, 
treatment or complaints related to PTSD or any other 
psychiatric disorder or that he complained of stress 
resulting from trauma.  

At the Veteran's personal hearing in July 2005, the Veteran 
testified that his duties in Vietnam included participation 
in at least 5 helicopter recovery missions during which he 
would fly into combat areas to retrieve Chinook helicopters 
that had been hit.  The Veteran also testified that, at 
times, Huey gun ships were called in to circle the area for 
protection.  His job as a helicopter mechanic was to try to 
help remove the helicopters so they would not fall into enemy 
hands.  The Veteran recalled that he was stationed at Phu 
Loi, from approximately March 1969 to March 1970.  It was 
indicated at the Veteran's personal hearing that the Veteran 
served in the 2nd Battalion, 41st Infantry, 2nd Armor 
Division of the 4th Army.  The Board notes that he also 
served with the 205th Aviation Company (Assault Support 
Helicopter).  

An August 2007 report from the U.S. Army and Joint Services 
Records Research Center for Unit Records Research (JSRRC) 
indicated that a historical summary of the 205th Aviation 
Company had been reviewed and it verified they were base-
camped at Phu Loi, Republic of Vietnam.  The history 
documents that during various time periods from January to 
March 1970, the 205th Aviation Company conducted rescue 
missions in the areas of Quan Loi and Phu Loi.  The Board 
notes that the Veteran's statements regarding his service are 
consistent with this history.  

An October 2008 PTSD evaluation report and January 2009 
addendum report shows that a VA psychologist diagnosed the 
Veteran with PTSD.  The psychologist indicated that the 
Veteran's primary traumatic experience was his helicopter 
recovery missions; he also came under enemy fire.  The 
psychologist linked these in-service stressors to the 
Veteran's PTSD.  During a VA examination in April 2009, the 
Veteran was again diagnosed with PTSD.  At that time, the 
Veteran reported ongoing symptoms of poor sleep and 
depression.  The Veteran again discussed his experiences in 
helicopter recovery and stated that near the end of his tour 
he froze up and could not move.  He indicated that it was 
after this incident that his sergeant started the process of 
getting the Veteran out of Vietnam. 

The Board finds that there is a current diagnosis of PTSD and 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  Specifically, such 
diagnosis and link is confirmed in the October 2008, January 
2009 and April 2009 VA examination reports.  The third 
element of service connection for PTSD requires credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In this regard, the Board notes that the Veteran's claimed 
stressors are not related to combat; the Veteran was a 
helicopter mechanic in service and there is no indication he 
participated directly in combat.  The record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements and 
contentions as to the occurrence of the claimed stressors.  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  The 
Veteran has described some events that he claims were very 
stressful to him and caused his PTSD; those events included 
flying into combat areas to retrieve Chinook helicopters that 
had been hit.  The Veteran's service treatment records and 
service personnel records do not contain indications of his 
missions or that the Veteran was directly involved in the 
claimed stressful incidents, however.

There is evidence both for and against the verification of 
the Veteran's in-service stressor.  The Board finds it 
credible that the Veteran would have been involved with some 
of the recovery and rescue missions as documented in the 
205th Aviation Company's history.  The Board notes that all 
the precise details of the Veteran's claimed stressor have 
not been verified, however, as it has not been verified that 
the Veteran was personally present during these missions.  
This case is similar to Pentecost v. Principi, 16 Vet. App. 
124 (2002), as the Veteran here had a non-combat MOS and 
claimed that he was exposed to a stressful situation while 
stationed at Phu Loi.  The Court in Pentecost determined that 
the Veteran's presence with his unit at the time attacks 
occurred corroborated his statement that he experienced such 
attacks personally and the Board had erred in interpreting 
the corroboration requirement too narrowly by requiring the 
Veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Pentecost at 
128- 29.  

The Board also notes that in Suozzi v. Brown, 10 Vet. App. 
307 (1997) the Court held that corroboration of an alleged 
stressor does not demand "corroboration of every detail 
including the appellant's personal participation."  Suozzi, 
10 Vet. App. at 311.  In Suozzi, the Veteran's reported 
stressor was a hostile attack in which 17 members of his 
company were killed.  

In this case, the response by the JSRRC corroborates the 
Veteran's assertion that his company went on recovery and 
rescue missions during the period of time the he was in 
Vietnam, although the records do not document his personal 
participation in the missions.  Taking a broad view of the 
corroboration requirement as directed by the Court in 
Pentecost, the Board finds a situation here similar to that 
in Pentecost.  In Pentecost, verification of the Veteran's 
presence at the U.S. air base at Da Nang at a time when it 
was verified that the base had been subjected to rocket 
attacks was a sufficient verification of the Veteran's 
reported stressor.  Similarly, here, it has been verified 
that the Veteran was assigned to the 205th Aviation Company 
at a time when this unit was engaged in rescue and recovery 
operations.  It is, therefore, plausible that the Veteran 
did, in fact, participate in some of these missions in enemy 
territory.  

Therefore, taking into account the contentions and testimony 
the Veteran has provided, the records that show the Veteran 
served with 205th Aviation Company in Vietnam at Phu Loi, and 
the JSRRC research showing the activities of the 205th 
Aviation Company during the Veteran's service in Vietnam, it 
is clear that the corrobative evidence regarding the 
Veteran's in-service stressor is at least in equipoise.  When 
there is approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
giving the Veteran the benefit of the doubt, the Veteran's 
claimed stressor is corroborated by the evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that at least one of the claimed 
in-service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran was provided a VA general medical examination for 
his hypertension, headaches and CAD in April 2009 and a 
separate VA psychiatric examination in April 2009.  The April 
2009 general medical examiner diagnosed the Veteran with 
essential hypertension, migraines and CAD and opined that it 
was less likely as not that the Veteran's hypertension, 
migraines and CAD disease were caused by his PTSD.  The 
examiner noted she was not aware of any generally accepted 
medical opinions that state that PTSD causes hypertension, 
CAD or migraines.  However, the April 2009 psychiatric 
examiner opined that stress is a major contributor to 
cardiovascular problems and that there was at least a 50 
percent likelihood that the Veteran's present physical 
conditions have been exacerbated by his PTSD.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  The regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  This regulation was amended in October 2006 and 
the amended version appears to require a medical 
determination of the baseline severity of the disability 
before service connection by aggravation can be established.  
However, in the instant case, the Veteran filed his claim 
prior to the October 2006 amendments and can avail himself of 
the standard contained in the pre-October 2006 regulation.  
The Board notes that the question of whether the Veteran's 
service-connected PTSD caused or aggravated his hypertension, 
headaches and CAD is paramount in this appeal and must be 
addressed in the form of additional competent clinical 
evidence.  Therefore, the Board finds that another 
examination of the Veteran for purposes of a medical opinion 
addressing the relationship between the Veteran's PTSD and 
his hypertension, headaches and CAD is necessary in deciding 
the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination by a physician.  The physician 
should conduct appropriate diagnostic 
testing as he or she deems is warranted.  
Ask the examiner to consider the entire 
record, including the previous VA 
examination reports, and then specifically 
address the question of whether the 
Veteran's PTSD has caused or aggravated 
his hypertension, headaches and CAD.  

The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's diagnosed 
hypertension, headaches or CAD are related 
to in anyway or were aggravated (i.e., 
increased in disability) by the Veteran's 
service-connected PTSD.  Reasons and bases 
for all opinions expressed should be 
provided and the report should include a 
discussion of the Veteran's documented 
medical history and assertions.

2.  Once the above actions have been 
completed, readjudicate the claims and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


